UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2011 Commission File Number 32297 CPFL Energy Incorporated (Translation of Registrant's name into English) Rua Gomes de Carvalho, 1510, 14º andar, cj 1402 CEP 04547-005 - Vila Olímpia, São Paulo – SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . 12 de dezembro de 2011 CPFL Energia Files Amendment to 2010 Annual Report (Form 20-F/A) with the SEC São Paulo, December 12, 2011 – CPFL Energia(NYSE: CPL and BM&FBOVESPA: CPFE3) announces that it filed an amendment to its 2010 annual report (Form 20-F/A) with the U.S. Securities and Exchange Commission on December 12, 2011. This amendment modifies certain sections of the original Financial Statements filed on June 6, 2011 as an exhibit to CPFL Energia’s Form 20-F. The Form 20-F/A is available on the company’s Investor Relations website ( www.cpfl.com.br/ir ). Investors can receive a printed copy of the amended report free of charge by requesting it from CPFL Energia’s Investor Relations Department at the contacts listed below. Investor Relations Tel: 55 19 3756-6083 Fax: 55 19 3756-6089 E-mail: ri@cpfl.com.br Site: www.cpfl.com.br/ir SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 12, 2011 CPFL ENERGIA S.A. By: /
